Citation Nr: 0013422	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  98-08 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUE


Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to April 
1970.


In a November rating 1990 decision, the RO confirmed and 
continued the denial of the veteran's claim for an acquired 
psychiatric disorder, to include PTSD, essentially on the 
basis of the Board's July 1990 denial of service connection 
for the same disability.  As such, the Board must initially 
determine whether the veteran presented new and material 
evidence sufficient to reopen his claim for service 
connection because it goes to the Board's jurisdiction to 
reach the underlying claims and adjudicate those claims de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Further, because the July 1990 Board decision 
addressed the veteran's entitlement to an acquired 
psychiatric disorder, to include PTSD, and in light of the 
veteran's January 1998 Notice of Disagreement, in which he 
specifically requested service connection for an 
neuropsychiatric disorder, to include PTSD, the Board has 
recharacterized this issue on the title page to reflect these 
considerations.


FINDINGS OF FACT

1.  In a November 1990 rating decision, the RO denied the 
veteran's request to reopen the claim of service connection 
for an acquired psychiatric disorder, to include PTSD.  
Although notified of that decision and of his appellate 
rights in a November 1990 letter from the RO, the veteran did 
not file an appeal and the determination became final.

2.  Evidence added to the record since the November 1990 
rating decision that denied the veteran's claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, is not cumulative or redundant, is relevant and 
probative, and, when viewed in conjunction with the evidence 
previously of record, is so significant that it must be 
considered in order to fairly decide the merits of the case.

3.  The veteran's claim for service connection for an 
acquired psychiatric disorder, to include PTSD, is plausible.


CONCLUSIONS OF LAW

1.  The RO's June 1989 decision which denied service 
connection for a nervous condition is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. 38 U.S.C.A. §§ 3.104(a), 20.302 
(1999).

2.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for a psychiatric 
disability has been submitted.  38 U.S.C.A. § 5108, (West 
1991); 38 C.F.R. § 3.156(a) (1999).  

3.  The veteran has submitted evidence of a well-grounded 
claim of service connection for an acquired psychiatric 
disorder, to include PTSD.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a November 1990 rating action, the RO denied service 
connection for an acquired psychiatric disorder, to include 
PTSD, essentially on the ground that the Board had denied 
service connection for a psychiatric disorder, to include 
PTSD, in a July 1990 decision.  In doing so, the RO held that 
the recently evidence, obtained from the Social Security 
Administration (SSA), did not warrant any change in that 
determination.

The evidence of record at the time of the November 1990 
rating action included the service medical records; private 
and VA post-service medical evidence; lay statements; and 
statements of the veteran.  The service medical records are 
negative with regard to the treatment or diagnosis of 
psychiatric disorders.  However, one of the medical history 
reports, completed at the time of the veteran' separation 
examination in March 1970, does reflect that he reported 
having nervous trouble.

Post-service treatment records dated in the 1970s and 1980s 
reflect the treatment for various psychiatric disorders.  VA 
treatment records show that during a visit in May 1980, an 
examiner offered an assessment of questionable PTSD.  When he 
was seen by a social worker in December 1980, an assessment 
of PTSD was noted.  In August 1981, he was admitted to a 
psychiatric ward, and dysthymic disorder was the diagnosis 
upon his admission.  He eventually was screened and admitted 
to a vocational rehabilitation program in October 1981.  Upon 
his discharge, the listed diagnoses included dysthymic 
disorder, which considered possibly related to post-Vietnam 
era traumatic syndrome, and passive aggressive personality.  
VA records show that when he was seen in October 1987, the 
examiner's impression was rule out PTSD.  The records from 
1987 also reflect the veteran's references to ending up in a 
foxhole during his period of service in Thailand.  

In an August 1987 letter, a social worker with the Vet Center 
reported that the veteran was first seen there in 1980, and 
that he underwent sessions with a psychologist from December 
1980 to January 1981.  The social worker stated that the 
veteran ceased treatment at that facility when he became 
employed.  It was noted that members of their staff had seen 
him since 1981, and that her contact with the veteran has 
centered on his problems with unemployment.  It was also 
noted that the veteran reported that, while he was serving in 
Thailand, his unit was often under a red alert, which he felt 
was a terrifying experience.  

In statements dated and submitted in 1989, the veteran's 
spouse, mother and brother discussed the change the perceived 
in the veteran's behavior since his discharge from service.  
His problems with maintaining employment were also mentioned.  
Further, in October 1990, the veteran submitted a copy of a 
favorable benefits decision from the SSA.  The SSA records 
show that subsequent to administering various psychological 
tests, the examiner's impression was that the veteran might 
have PTSD.

Because the veteran did not submit a Notice of Disagreement 
to the November 1990 rating decision, it became final based 
on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.302.  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  As 
defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  In addition, for the purpose 
of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, create a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

In addition, in response to the Federal Circuit's decision in 
Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) (en banc), 
and in Winters v West, 12 Vet. App. 203 (1999) (en banc), the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims) (Court) provided 
further guidance for the adjudication of previously denied 
claims to which finality had attached.  In Elkins and 
Winters, the Court set forth a three-part test.  Under the 
new Elkins test, the Secretary must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally decided claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim the Secretary must determine whether, 
based upon all the evidence of record in support of the 
claim, presuming its credibility, the claim as reopened is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if 
the claim is well grounded, the Secretary may then proceed to 
evaluate the merits of the claim, but only after ensuring 
that his duty to assist under 38 C.F.R. § 5107(b) has been 
fulfilled.  Elkins, 12 Vet. App. at 218-19; Winters, 12 Vet. 
App. at 206.

Evidence associated with the claims file since the November 
1990 RO determination includes private and VA treatment 
records and examination reports; additional SSA records; the 
transcript of the veteran's November 1991 hearing testimony, 
which was conducted in conjunction with his claim for 
nonservice-connected pension benefits; statements submitted 
by the veteran, which among other things set forth his 
alleged in-service stressful experiences; correspondence from 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR, formerly known as the United States Army & Joint 
Services Environmental Support Group (ESG)); and service 
personnel records.

In a February 1988 VA report, the examiner reported a 
diagnosis of rule out malingering.  The examiner also 
concluded that the veteran did not meet the DSM-III-R 
criteria for PTSD.  The examiner stated that, although the 
veteran exhibited have some of the symptoms of the disorder, 
he concluded the symptomatology were not sufficient to 
warrant a diagnosis of PTSD.  It was noted that the veteran's 
case was clinically staffed, and that the team felt that 
psychological testing would be needed in order to rule out 
malingering.  An appointment was scheduled, but the veteran 
failed to appear.  He also did not show for a scheduled 
follow-up appointment.  

The records show that psychological testing was conducted in 
December 1989.  The reported diagnostic impression was mild 
PTSD with mild depression in a somewhat passive dependent 
person.  The examiner commented that the veteran had some 
mild depressive reactions, and expressed some doubt about the 
veteran's account of chronic PTSD given his war experiences.  
However, the examiner went on to state that he may be 
suffering from some residual effects, but was not a risk to 
himself or others and clearly was able to avoid the hazards 
of daily living, taking the usual precautions.  

VA examinations were conducted in July and August 1991.  The 
July 1991 examination report reflects a diagnosis of 
dysthymia with passive/aggressive personality.  On the 
psychiatric evaluation conducted in August 1991, the examiner 
determined that the veteran was suffering from alcohol 
dependence.  The examiner noted that the results of the PTSD 
assessment were in the low combat stress range.  

At the veteran's November 1991 hearing, he testified that he 
was receiving VA treatment for his psychiatric problems.  In 
addition, he reported that he participated in combat during 
service.

A VA examination was conducted in July 1993.  On the mental 
disorders examination, the examiner reported a diagnosis of 
alcohol dependency, and dysthymia secondary to alcoholism.  
The examiner commented that the veteran made reference to 
PTSD, and that an attempt was made to define it more clearly.  
However, there was not enough evidence that would give a 
clear indication of the presence of the disorder.  The 
examiner was unable to ascertain with any accuracy any past 
treatment or diagnosis of the condition.  The examiner did 
find that he has dysthymia, which is likely to be secondary 
to a long history of alcoholism.  The examiner went on to 
discuss the veteran's alcohol dependence in further detail.  

VA records show that the veteran had received further 
psychiatric treatment in the 1990s, and that he was diagnosed 
with anxiety disorder, dysthymia and alcoholism.  In a 
January 1999 entry, it was noted that there were some vague 
PTSD symptoms, but a more definitive diagnosis was needed.  
Testing was recommended, and there is a reference to testing 
in a February 1999 entry.  In an April 1999 entry, anxiety 
disorder was the only psychiatric condition noted.

Regarding stressors, additional service personnel records 
show that the veteran served in Thailand from April 1969 to 
April 1970.  From April to August 1969, he was a AMMO RCDS SP 
with the 270th Ord Det, and from August 1969 to April 1970, 
he was a Stk Con & Acct Sp with HHC 9th Log Comd.   

Further, in a 1997 letter, the veteran reported that he was 
stationed in Karate, Thailand, from April 1969 to April 1970, 
and that for four to five months, they were on red alert at 
3:30 in the morning.  He stated that they were on a roadside, 
while it was pitch black outside, and that they did not have 
any ammunition.  He also mentioned that snipers would ambush 
and rob the Army payroll, and that they were armed during 
these times.  He further noted that there instances where 
American soldiers were killed and wounded.  He recalled that 
someone, who he identified, was stabbed nine times in the 
back when he stopped to help someone with a flat tire.  
Apparently, this person was responsible for running out 
imposters who were trying to sell stolen items from their 
warehouse.  After recovering, he was stabbed again and sent 
to Japan for treatment.  The veteran also noted that there 
were rumors that some of the nationals, or Thai Cong, were 
going to kill the Major and OIC.  He was a driver, and they 
had to check on the Thai soldiers on guard around 2 or 3 
o'clock in the morning and were unsure if there was Cong 
infiltration in their ranks.  The veteran mentioned that 
there was a time when they entered the flying space of 
Vietnam around 10 o'clock in the morning, and that they could 
have been shot down.  

In another statement dated in 1998, he pointed out that he 
witnessed the event involving the stabbing of the master 
sergeant, and that the incident occurred in Sattahip, 
Thailand, Headquarters Co., 9th Logistical Command, USAR PAC.  
Regarding the payroll robberies, he noted that these events 
occurred around Sattahip, Thailand.  He also noted that there 
were mortar attacks in Karate, Thailand at Camp Friendship 
from April to September 1969.  

Of record is a casualty report for an individual who was 
killed in Vietnam.  The Board observes the last name is 
similar to the name provided by the veteran.  In the December 
1997 letter from USASCRUR, it was noted that the casualty 
files did not list the master sergeant the veteran named as 
someone who was killed or wounded by stabbing for the period 
from 1969 to 1970.  However, they did find the casualty 
report of the individual with a similar last name, who was 
killed in 1969.  In a September 1998 letter from USACRUR, it 
was mentioned that the National Archives and Record 
Administration only maintains general orders submitted by the 
9th Logistical Command for the period that the veteran was in 
Thailand.

The Board finds that this new evidence, and especially the 
correspondence received from USASCRUR and the additional 
medical evidence reflecting that the veteran might have a 
psychiatric disability that is related to his period of 
military service, bears directly and substantially upon the 
specific matter under consideration and that by itself or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Thus, the Board concludes 
that new and material evidence has been added to the record 
and the veteran's claim for service connection for an 
acquired psychiatric disorder, to include PTSD, is reopened.  
In reaching this conclusion, the Board points out that in 
Hodge, the Federal Circuit, reviewing the history of 
38 C.F.R. § 3.156(a), including comments by the Secretary 
submitted at the time the regulation was proposed, concluded 
that the definition emphasized the importance of a complete 
record rather than a showing that the evidence would warrant 
a revision of a previous decision.  See Id. at 1363.

Service connection

As the veteran's claim has been reopened, the Board must now 
immediately determine whether, based upon all the evidence of 
record in support of the claim, presuming its credibility, 
the reopened claim is well grounded pursuant to 5107(a).  
Elkins; Winters.  A well-grounded claim is not necessarily a 
claim that will ultimately be deemed allowable.  It is a 
plausible claim, properly supported with evidence.  See 
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 (1997); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  
38 C.F.R. §3.304(f); see also Cohen v. Brown, 10 Vet. App. 
128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 389, 394-
395 (1996); and 38 U.S.C.A. §1110 and 
38 C.F.R. §3.303(a) (which govern claims for service 
connection in general).

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  A claim for PTSD requires 
essentially the same elements, except that the in-service 
injury or disease is satisfied by lay evidence of an in-
service stressor, presumed credible for purposes of the well-
grounded claim analysis.  See Patton v. West, 12 Vet. App. 
272, 276 (1999).

The record shows that the veteran has been diagnosed on as 
having PTSD.  Furthermore, he asserts that he experienced 
several in-service stressful experiences in support of this 
claim, which appear to be consistent with information 
provided by USASCRUR.  Under these circumstances, the Board 
finds that the veteran has met his initial burden of showing 
that his claim for service connection for PTSD is plausible, 
and hence, well grounded.


ORDER

To the extent only that new and material evidence has been 
submitted to reopen the claim for service connection for an 
acquired psychiatric disorder and that the veteran has 
presented a well-grounded claim, the appeal is granted.

REMAND

As the veteran has submitted a well-grounded claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, the RO must now consider the claim 
on the merits.  Prior to adjudication of the claim on the 
merits, however, additional development is warranted.  Under 
the circumstances of this case, the VA's duty to assist 
requires that he be afforded a VA examination with respect to 
this disability, which takes should take into account the 
records of the veteran's prior medical history, and includes 
an opinion as to the etiology of his psychiatric disability 
before a decision concerning his appeal can be made.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999); Henderson v. 
West, 12 Vet. App. 11, 19 (1998).  

Further, the RO should make sure that all pertinent 
outstanding treatment records are associated with the claims 
folder.  In this regard, during the course of this appeal, 
the veteran has received regular VA treatment for his 
psychiatric problems. He has also reported receiving prior VA 
treatment for this disability at various VA medical centers, 
including at Vet Centers, since his discharge from active 
duty.  The Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The RO must obtain 
these treatment records because they might contain medical 
findings and other conclusions that might be determinative in 
the disposition of this claim.

In addition, a s discussed above, the record also indicates 
that the veteran was awarded disability benefits from the SSA 
due in part to his psychiatric disability.  Because the 
veteran's claim is well grounded, the duty to assist requires 
that additional, recent records from that agency be obtained 
and associated with the claims folder.  See Cohen v. Brown, 
10 Vet. App. 128, 151 (1997); Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Further, the Board recognizes that reports and the supporting 
materials provided by USASCRUR do not provide specific 
corroboration of the veteran's witnessing or participating in 
the alleged event.  However, the Board observes that, in 
Suozzi v. Brown, 10 Vet. App. 307 (1997), the Court, 
analyzing the case under the former Colvin standard, which as 
discussed above required that the new evidence establish a 
reasonable possibility that the outcome of the case on the 
merits would be changed, held that, by requiring 
corroboration of every detail, including the veteran's 
personal participation, VA defined "corroboration" far too 
narrowly.  See Suozzi, 10 Vet. App. at 311.  In Suozzi, the 
Court found that a radio log, which showed that the veteran's 
company had come under attack, was new and material evidence 
to warrant reopening a claim of service connection for PTSD, 
despite the fact that the radio log did not identify the 
veteran's participation.  The Court further stressed that the 
evidence favorably corroborated the veteran's alleged in-
service stressor.  Id.  As such, on remand, the RO must 
consider the Court's decision in Suozzi in determining 
whether there is evidence which supports the occurrence of 
the claimed in-service stressful experiences.  See also 
38 C.F.R. § 3.304(f).

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should attempt to contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
PTSD since service.  The VA treatment 
should include any care received by the 
veteran at a Vet Center.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.

2.  The RO should request, directly from 
the SSA, complete copies of any further 
disability determination(s) it has made 
concerning the veteran and copies of the 
medical records that served as the basis 
for any such decision(s).

3.  The RO should request from the 
veteran a statement containing as much 
additional detail as possible regarding 
the stressors to which he was exposed 
during any period of service.  If 
possible, he should attempt to provide 
specific details of the claimed stressful 
events during service, to include dates, 
places, detailed descriptions of the 
events, his service units, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events. 

4.  Then, if appropriate, the specific 
details regarding the veteran's alleged 
stressors and combat exposure, and all 
associated documents, should be sent to 
USASCRUR, 7798 Cissna Road, Suite 101, 
Springfield, Virginia  22150-3197.  That 
agency should be requested to provide any 
information which might corroborate the 
veteran's alleged combat exposure and 
stressors, including operational orders 
and other pertinent reports pertaining to 
the veteran's units.  

5.  Then, regardless of whether the 
veteran submits further information 
regarding his claimed in-service 
stressful experiences, the RO should 
schedule the veteran for a comprehensive 
VA psychiatric examination to assess the 
nature and etiology of all current 
psychiatric impairment.  The claims file, 
to include a complete copy of this 
REMAND, must be provided to and be 
reviewed by the examiner.  All indicated 
tests must be conducted.  The examiner 
should specifically include or exclude a 
diagnosis of PTSD.  The examiner should 
specifically discuss the medical reports 
which discuss symptoms of PTSD.  If PTSD 
is diagnosed, the criteria upon which 
such diagnosis is made, including 
identification of the stressor(s) should 
be provided.  Any diagnosis of PTSD must 
be based on the diagnostic criteria set 
forth in the DSM-IV.  In addition, if any 
psychiatric disorder other than PTSD is 
diagnosed, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not that that disorder 
is related to complaints or treatment 
noted in-service, to include the veteran 
complaint of nervous trouble at 
separation from service.  A complete 
rationale for any opinion expressed must 
be provided.  The report of the 
examination should typewritten and 
thereafter associated with the veteran's 
claims folder.  

6.  The RO should review the 
opinion/examination report to determine 
if it is in compliance with this REMAND.  
If deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.  
See 38 C.F.R. § 4.2.

7.  After undertaking any additional 
development deemed appropriate, the RO 
should adjudicate the veteran's 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD, on the basis of all pertinent 
evidence of record, and all applicable 
laws, regulations, and case law.  The RO 
should provide adequate reasons and bases 
for its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

8.  If the benefits requested by the 
veteran continue to be denied, he and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans Appeals



 



